IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION

WILLIAM NELSON, III PLAINTIFF
v. No. 3:18CV189-GHD-JMV

WARDEN LEPHER JENKINS

MR. DEAN, CHIEF OF SECURITY

SGT. TONYA BOYD, DISCIPLINARY HEARING OFFICER

CORRECTIONS OFFICER N. MARION

MS. DAVENPORT, DISCIPLINARY INVESTIGATOR

HAROLD TATUM DEFENDANTS

JUDGMENT

Having considered the file and records in this action, the court finds that the Report and
Recommendation of the United States Magistrate Judge was duly served by mail upon the pro se
plaintiff at his last known address; that more than fourteen days have elapsed since service of the
Report and Recommendation; and that no objection to the Report and Recommendation has been
filed or served by any party. The Magistrate Judge’s Report and Recommendation should
therefore be approved and adopted as the opinion of the court. lt is ORDERED:

1. That the Report and Recommendation of the United States Magistrate Judge is
hereby APPROVED AND ADOPTED as the opinion of the court.

2. That defendants Jenkins, Dean, Davenport, Boyd, and Tatum are DISMISSED
from this case for failure to state a constitutional question, as they participated in the events of this
case only in their capacities as supervisors or as part of the grievance process.

3. That the plaintiff’s claims against defendants Jenkins, Dean, Davenport, Boyd,
and Tatum regarding excessive force are DISMISSED for failure to state a claim upon which

relief could be granted, as none of these defendants directly participated in the incident.

4. That the plaintiff’s claims against defendants Jenkins, Dean, Davenport, Boyd,
and Tatum regarding violation of his right to due process are DISMISSED for failure to state a
constitutional question, as the punishment the plaintiff received was insufficient to trigger due
process protections
5. That the plaintiffs allegations against CO Marion for excessive force and retaliation shall
PROCEED.

SO ORDERED, this, the 12th day of February 2019.

J£')J. S¢-»:_»~

SENIOR JUDGE

 

